Title: From George Washington to Major General Alexander McDougall, 12 July 1778
From: Washington, George
To: McDougall, Alexander


          
            Dear Sir
            Camp near pyramus Church [N.J.] July 12. 1778
          
          I am very desirous of seeing you, and request that you will be with me, as soon as you
            can, without injury to your health or overfatiguing yourself. I am Dr Sir with great
            regard & esteem Yr Most Obedt servt
          
            Go: Washington
          
        